Case 19-03489 Document 10 Filed in TXSB on 08/26/19 Page 1 of 1

United States Courts
Southern District of Texas
FILED

>
AUS 26 anig

David J. Bradley, Clerk of Court
UNITED STATES BANKRUPTCY COURT

SOUTHERN DISTRICT OF TEXAS

In re: )
)
In re VENTECH ENGINEERS LP,et al ) Case No. 17-33203
Debtor _ )
oo De ee ee -

~~ Rodney D. Tow, Chapter 7 Trustee for ) Chapter 7
the Estate of Ventech Engineers LP
, Plaintiff

Joerg Matthiessen

)
)
)
V. ) Adv.Proc.No 19-03489
)
)
Defendant )

MOTION TO DISMISS

COMES NOW, Defendant, Joerg Matthiessen, and hereby moves this Court to. dismiss the
Adversary Proceeding for insufficiency of service and process (Rule 12(b)(6)).

The summons was issued on July 25, but I:received service only on August 9, and I need
time to retain counsel.

Respectfully submitted,

| a Gob €/23 [VOLG
ert iessen

\ wort Sy Hast \ send Qa Copy Hs Ge be, fo OQerley . Aubjo,
jai ond Me lavtay 109 Tannin Seale SFo0o , Hows Fern

—

we /O ,
A setts
